Filed Apr
Deputy Clerk of Court

sled apr HreweIPEM So -CMERIOOB-BAJ-EWD Document1-2 05/22/19 Page 1 of 12

NUMBER: Wh SEC: l

MARY CLARE ULASIEWICZ

VERSUS 19% JUDICIAL DISTRICT COURT
TRAVELERS CASUALTY PARISH OF EAST BATON ROUGE
INSURANCE COMPANY,

SHERMCO INDUSTRIES, INC., and STATE OF LOUISIANA

JOHNNY WEAVER

PETITION FOR DAMAGES
The petition of MARY CLARE ULASIEWICZ, a person of the legal age of majority,
domiciled in the Parish of Jefferson, State of Louisiana, respectfully represents,
L.
Made defendants herein are:
a) TRAVELERS CASUALTY INSURANCE COMPANY, 4 foreign
insurance company authorized to do and doing business in the State of
Louisiana;
b) SHERMCO INDUSTRIES, INC., a foreign corporation domiciled in
Trving, Texas, authorized to do and doing business in the State of Louisiana;
¢) JOHNNY WEAVER, a person of the legal age of majority who, upon
information and belief, is domiciled in Sweeny, Texas.
2.

On or about the 29% day of September 2018, plaintiff, Mary Clare Ulasiewicz, was
operating a 2013 Chevrolet Camaro in a westerly direction on Veterans Boulevard in Jefferson
Parish.

3.

Defendant, Johnny Weaver, was operating a 2017 Chevrolet Silverado owned by

Enterprise FM Trust, also in a westerly direction on Veterans Boulevard in Jefferson Parish.
4.

As plaintiff was stopped at the red light at the intersection of Veterans Boulevard and N.

Causeway Boulevard, she was siruck from behind by defendant’s vehicle,
5.
At the time of the accident, Johnny Weaver was in the course and scope of his employment

with Shermco Industries, Inc. and was a permissive user of the subject vehicle,

   

 

 

; Doug Welborn
Certified True and East Baton Rouge Parish Generated Date:
Correct Copy Clerk of Court 8/22/2018 1053.AM

ertlD: 2019052200338
Alteration and subsequent re-filing of thle certified copy may violate La. R.S, 14:732, 133, and/or RPC Ruta 3.3(2)(3).
Case 3:19-cv-00323-BAJ-EWD Document1-2 05/22/19 Page 2 of 12

6.
As a result of the collision, plaintiff was thrust violently about her vehicle and sustained
severe personal injuries.
7.

The accident was caused as a result of the negligence and/or fault of Johnny Weaver in the

following non-exclusive particulars:
a) failing to maintain control of his vehicle;
b) failing to yield;

ro} failing to see what he should have seen;
d) failing to follow the traffic ordinances of the State of Louisiana;
d) failing to act reasonably to avoid the accident; and

¢) driving while intoxicated.

a.
Jobnny Weaver was driving while intoxicated, and his intoxication was a cause of the
subject accident causing him to be liable to plaintiff for punitive or exemplary damages pursuant

to applicable provisions of the Louisiana Civil Code.

\ 5.

Plaintiff, Mary Clare Ulasiewicz, itemizes her damages as follows and sus for amounts as
are reasonable in the premises:

a) Physical injury and impairment of function;

b) Pain and suffering - past, present, and future;

©) Mental anguish - past, present, and future;

d) Loss of enjoyment of life - past, present, and future;

e) Loss of Wages and impairment of future earning capacity;

f) Permanent disability;

g) Out-of-pocket losses and damages of plaintiff:

h) Doctor, medical, hospital, and pharmaceutical expenses - past, present and
future; and

i) Damage and loss of value to the vehicle and other personal property.
10.

Defendant, Shermco Industries, Inc., as employer, is liable for the actions of its employee,

 

, Doug Welborm
> Certified True and East Baton Rouge Pariah Generated Date:
i Correct Copy Clerk of Court 5/22/2019 10:53 2M

   

eCentiD: 2019052200338
Alteration and subsequent re-fillng of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(aX3).
Case 3:19-cv-00323-BAJ-EWD Document1-2 05/22/19 Page 3 of 12

Johnny Weaver, who was acting in the course and scope of his employment at the time of the
accident.
11.

At all times pertinent hereto, Travelers Casualty Insurance Company had in full force and
effect a policy of liability insurance issued to Shermco Industries, Inc. that provided coverage for
the type of liability herein, rendering Travelers Casualty Insurance Company liable in solido, to
plaintiff for all damages which she sustained.

12.

While plaintiff believes her damages arc likely to exceed the amount necessary for trial
by jury in Louisiana state court, a determination has not yet been made whether the amount in
controversy satisfies the amount necessary for federal diversity jurisdiction. In fairness, plaintiff
submits it is possible her damages would exceed the federal jurisdictional minimum, but cannot,
in good faith, admit or deny that this is the case. Only time will tell.

13,

Plaintiff is entitled to and prays for trial by jury on all issues triable by jury.

WHEREFORE, PLAINTIFF PRAYS for judgment in her favor and against defendants,
Travelers Casualty Insurance Gompany, Shermco Industries, Inc. and Johnny Weaver, in a
reasonable amount in the premises, plus legal interest thereon from date of judicial demand until
paid, for all costs of these proceedings, reasonable attorney fees, trial by jury and all other general
and equitable relief as allowed by law.

By attorneys:

 

Darrel J. Papillion (#23243)

Renee Chabert Crasto (431657)
Jennifer Wise Moroux (#31368)
WALTERS, PAPILLION,
THOMAS, CULLENS, LLC
12345 Perkins Road, Building One
Baton Rouge, LA 70810

Phone: (225) 236-3636

Fax: (225) 236-3650

crasto@lawbr.net
jmoroux@lawbr.net

   

; Doug Welborn
Certified True and East Baton Rouge Parish Generated Date:
Correct Copy Clerk of Court §/22/2019 10:53 AM

Alteration and subsequent re-fling of tha certified copy may violate La. FS. 14:132, 138, andor RPC Rule 3.3(8)(3).
Case 3:19-cv-00323-BAJ-EWD Document1-2 05/22/19 Page 4 of 12

& along with a c of the west for and Plaintiff's et of
tories and ests for action of Documents:

Travelers Casualty Insurance Company
Through the Louisiana Secretary of State
8585 Archives Avenue

Baton Rouge, Louisiana 70809-2414

Shermeo Industries, Inc.

Through Its agent for service of process:
Corporation Service Company

501 Louisiana Avenue

Baton Rouge, LA 70802

Johnny Weaver

Through the Louisiana Long Arm Statute
20243 CR 684 A

Sweeny, TX 77480

  

 

. Doug Welbom
,\, Certified True and East Baton Rouge Parish Generated Date:
Correct Copy Clerk of Court 50/2019 10-53 AM

f/CertiD: 2019052200333
Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.Xa}(3).
"rind aee(axs.orM CWP gp -BAJ-EWD Document 1-2 05/22/19 Page 5 of 12
Deputy Clerk of Court

MARY CLARE ULASIEWICZ NUMBER: SEC:
VERSUS 19* JUDICIAL DISTRICT COURT
TRAVELERS CASUALTY PARISH OF EAST BATON ROUGE
INSURANCE COMPANY,

SHERMCO INDUSTRIES, INC., and STATE OF LOUISIANA

JOBNNY WEAVER

PLAINTIEF’S FIRST SET OF INTERROGATORIES,

REQUESTS FOR PRODUCTION OF DOCUMENTS
AND BEQUESTS FOR APMISSIONS TO DEFENDANTS

NOW INTO COURT, through undersigned counsel, come plaintiff, Mary Clare
Ulasiewicz, who propounds the following Interrogatories, Requests for Production of Documents
and Requests for Admissions on Defendants, Travelers Casualty Insurance Company, Shermco
Industries, Inc. and Johnny Weaver, to be answered in writing, under oath, within the days
allowed by law:

DEFINITIONS:

“Identify” means to indicate the name, address, telephone number, position or job title and the name
and the address of the employer for each individual whose identity is requested. If the legal person
you are asked to “Identify” is a corporation, partnership, limited liability company, individual
proprietorship, or some other business entity, please provide the full and correct name of said
business ontity, its addresa, telephone number and website addreas.

“You”, “yours”, or “defendant” means defendants, Travelers Casualty Insurance Company,
Shermeo Industries, Ine, and Jonny Weaver, and any employee(s), agent{s) or any contractor(s)
or sub-contractor(s) thereof;

“Documents” shall mean information, data and writings of every type and from any source,
including originals and non-identical copies thereof that are in your possession, custody, or control
or known by you to exist. This would include documents that were sent outside your organization
to any source and documents intended for internal use.

The term includes information, date and communications not only in words but in electronic formet,
digital format, symbols, pictures, sound recordings, iim, tapes, and information stored in, or
accessible through, computer or other information storage or retrieval systems, If the information
is kept in a computer or informational storage or retrieval system, the term also includes codes and
programming instructions and other materials necessary to understand such systems.

The term includes but is not limited to: emails, photographs, videos, laser imaging, plans,
diagrams, plats, blueprints, illustrations, calendars, checkbooks, agenda, agreements, analyses, bills,
invoices, records of obligations and expenditures, corporate bylaws and charters, correspondence,
diaries, files, logal documents, financial documents, including balance sheets and profit and loss
statements, letters, memorandum recording telephone or in-person conferences, manuals, books,
press releases, purchase orders, records, schedules, memos of interviews, evaluations, written
reports or tests or experiments, public relations release, telegrams, teletypes, work papers, drafts
number, and all other writings which contents relate to the subject matter of the discovery request.

The terms “regarding” and “relating to” shall be interpreted broadly, including explicit and implicit
reference, and meaning, referring to, concerning, constituting, defining, discussing, containing,
construing, disclosing, evidencing, revealing, embodying, reflecting, stating, dealing with,
mentioning, alluding to or prepared as a result of.

   

 

Doug Welborn
Certified True and East Baton Rouge Parish Generated Date:
Correct Copy Clerk of Court 5/22/9010 10:56 AM

¢SertlD: 2019052200345
, Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:192, 133, and/or RPC Rule 3.3(a}(3).
Case 3:19-cv-00323-BAJ-EWD Document1-2 05/22/19 Page 6 of 12

INFERROGATORY NUMBER 1:

Please state your full name, home and business address, telephone numbers, date of birth,
social security number and driver’s license number.
INTERROGATORY NUMBER 2:

Please identify your spouse and children, if any, by name, address, occupation, date of birth
and social security number.
INTERROGATORY NUMBER 3:

Please state your occupation and the name and address of your employer.

INTERROGATORY NUMBER 4:
Please state the primary business of your employer.

INTERROGATORY NUMBER 5:

Please state where you were going at the time of the subject accident. As part of your
response, please explain in detail where you were coming from at the time of the accident, by
starting at the place and time you entered your vehicle for the first time on the day of the accident
until you were involved with the accident, including each and every stop you made from when you
first entered the vehicle until the time of the accident.

OG RY ER 6:

Please list all insurance policies that you believe, or have any reason to believe, may have
provided you with coverage at the time of the subject accident.
INTERROGATORY NUMBER 7:

Please state whether you were required to be at your place of employment or at any job site
or other location connected or in any way related to your employment in the twenty-four hours
preceding or following the subject accident. If no, please state when and where you were required
to report or be at work or any related place and the purpose for which you were to be at such
location.

INTERROGATORY NUMBER 8:

Please state your relationship, connection or involvement with each and every person who
was in your vehicle at the time of the accident. For each person, please state the name and address
of the person’s employer, and explain why each person was in your vehicle. Please state when

each person got into your vehicle, and the final destination of each such person.

   
  

 

Doug Welborn
Certified True and East Batan Rouge Parish Generated Date:
Correct Copy Clerk of Court §22/2019 10:56 AM

iCertID: 2019052200845
Alteration and aubaequent refling of this certified copy may violate La. R.S. 14:192, 133, andior RPC Rule 3.3(a)(3).
Case 3:19-cv-00323-BAJ-EWD Document1-2 05/22/19 Page 7 of 12

INTERROGATORY NUMBER 9;

 

If you are employed, please explain the manner in which you are compensated including
whether you are paid by the hour or whether you receive a salary, whether you receive a
reimbursement for mileage, and whether you receive a car allowance.

INTERROGATORY NUMBER 10:

With respect to the subject vehicle, did your employer require you to maintain any certain
minimum limits of liability insurance coverage, and were you required to carry any work-related
tools, safety equipment or other materials at the time of the subject accident or at any other times.
INTERROGATORY NUMBER 11;

Are you or have you ever been “on call” in connection with your employment duties, If
you have any such “on call” employment responsibility, please explain the “on call” policy or
procedure in detail.

INTERROGATORY NUMBER 12:

Please list by name and address all persons you reasonably anticipate calling as a witness
at the trial of this action.

RROG. RY 13:

Please list and describe all exhibits you reasonably anticipate using or introducing at the
trial of this action.

RROG RY 14:

Please state whether you or your insurer have any photographs and/or videos of any of the
vehicles involved in this accident, the accident scene or any of the occupants of the vehicles.

INTERROGATORY NUMBER 15:

Please describe in your own words how the accident happened.
INTERROGATORY NUMBER 16:

Please state whether you received any injuries in the subject accident. If so, please list all
health care providers who rendered care or treatment to you.
INTERROGATORY NUMBER 17:

Please state whether you or your insurer have possession of any written, oral or recorded
statements of Plaintiff or any of the occupants of any of the accident vehicles. If so, when were
these statements taken and by whom were they taken.

   
 

 

Doug Welborn
Certified True and Eest Baton Rouge Parish Generated Date:
Correct Copy Clerk of Court 6/22/2019 10:56 AM

gr CertiD: 2019052200345
Alteration and subsequent re-filing of this certified copy may violate La, R.S. 14:32, 133, andor RPC Rule 3.3(a)(3).
Case 3:19-cv-00323-BAJ-EWD Document1-2 05/22/19 Page 8 of 12

IN TORY ER 18:

Please state whether you have any photographs, videos, recordings or other materials that
could reasonably be described as “surveillance” evidence of Plaintiff.
INTERROGATORY NUMBER 19:

Please state whether you have been involved in any other accidents. If so, please state the
dates and circumstances of any such accidents.
INTERROGATORY NUMBER 20:

Please state whether you have ever been arrested, prosecuted or convicted of any crime,

INTERROGATORY NUMBER 21:

 

If you intend to call any expert witness at trial, please identify the substance of the experts’
testimony, all materials the expert has relied upon, and a summary of the opinions the expert will
give at trial.

INTERROGATORY NUMBER 22:

Please state whether you contend any other person is responsible for Plaintiffs’ damages
or if you intend to allege or attempt to prove fault on any person besides yourself, please identify
any such person by their full legal name, address and telephone number.

FOR PRODUCTION NUMBER 1}:

Please produce any and all photographs, diagrams or videos of the accident site, injuries
you or any other person involved in the accident, or any other relevant matter, including
photographs or videos of the accident vehicles,

REQUEST FOR PRODUCTION NUMBER 2:

Please produce any and all exhibits which you reasonably anticipate will be used during
the trial of this matter,

T FOR PRODUCTION R3;

Please produce any and all insurance policy(ies) you believe may provide coverage for the
subject accident and Plaintiff's damages.
REQUEST FOR PRODUCTION 4:

Please produce any-and all damage estimates in your possession related to any vehicle
involved in this accident.

   
  

 

; Doug Welborn
Certified True and Enel Baton Rouga Parish Genarated Date:
Correct Copy Clerk of Court 5/22/2018 10:56 AM

Cert ID: 2019052200345
a Alteration and subsequent re-filing of this certified copy may Violeta La. R.S. 14:132, 133, and/or RPC Rule 3.3¢)(3}.
Case 3:19-cv-00323-BAJ-EWD Document1-2 05/22/19 Page 9 of 12

T FOR PRODUCTIO ER 5:

Please produce any and all reports and cwriculum vitaes and/or résumés from any experts
you have retained,

RE ST FOR ADMISSION 1:

Admit that the accident sued upon was caused as a result of the fault and negligence of
Johnny Weaver.

OGATORY R

if your answer to the foregoing request for admission is anything but an unequivocal
admission, please state each and every fact that supports your denial of this request for admission
including the identity of each and every person who you may call as a witness to support your
denial of this admission and each and every document that you contend or might use as evidence
to support your denial of this request for admission,

REQUEST FOR PRODUCTION NUMBER 6:

Please produce any and all documents or other writings which you contend supports your
deniel of the foregoing interrogatory.
REQUEST FOR ADMISSION NUMBER 2:

Please admit that Travelers Casualty Insurance Company issued a policy of liability
insurance to Sherinco Industries, Inc,

RR ‘OR R24:

If your answer to the foregoing request for admission is anything but an unequivocal
admission, please state each and every fact that supports your denial of this request for admission
including the identity of each and every person who you may call as a witness to support your
denial of this admission and each aud every document that you contend or might use as evidence
to support your denial of this request for admission.

REQUEST FOR PRODUCTION NO?:

Please produce any and all documents or other writings which you contend supports your
denial of the foregoing interrogatory.

UEST. ADMISSION 3:

Please admit that Travelers Casualty Insurance Company is providing a legal defense to
Johnny Weaver and is not asserting any coverage defenses.

   

 

Doug Welborn
Certified True and East Baton Rouge Parish Ganerated Date:

a} Correct Copy Clerk of Court 8722/2019 10:56 AM
Case 3:19-cv-00323-BAJ-EWD Document1-2 05/22/19 Page 10 of 12

INTERROGATORY NUMBER 25:

if your answer to the foregoing request for admission is anything but an unequivocal
admission, please state each and every fact that supports your denial of this request for admission
including the identity of each and every person who you may call as a witness to support your
denial of this admission and each and every document that you contend or might use as evidence
to support your denial of this request for admission.

REQUEST FOR PRODUCTI &:

Please produce any and all documents or other writings which you contend supports your

denial of the foregoing request for admission.
UEST FOR ON 4:

Admit that Johnny Weaver was in the course and scope of any employment at the time of
the subject accident.

OGATOR ER 26:

If your answer to the foregoing request for admission is anything but an unequivocal
admission, please state each and every fact that supports your denial of this request for admission
including the identity of each and every person who you may call as a witness to support your
denial of this admission and each and every document that you contend or might use as evidence
to support your denial of this request for admission.

REQUEST FOR PRODUCTION NUMBER 9:

Please produce any and all documents or other writings which you contend supports your
denial of the foregoing interrogatory.

WEST MISSION ER 5:

AGmit that Johnny Weaver was covered under one or more additional other policies of
insurance, other than the Travelers Casualty Insurance Company policy sued upon at the time of
the subject accident,

INTERROGATORY NUMBER 27:

if your answer to the foregoing request for admission is anything but an unequivocal
admission, please state each and every fact that supports your denial of this request for admission
including the identity of each and every person who you may call as a witness to support your

 

Doug Welbom
Certified True and Eset Baton Rouge Parish Generated Date:
Correct Copy Clerk of Court §/22/2019 10:68 AM

 

$052200345
Alteration and subeaquant reiling of this certified copy may violate La. RS. 14:432, 133, andfor RPC Rule 3.3(4)(3).
Case 3:19-cv-00323-BAJ-EWD Document1-2 05/22/19 Page 11 of 12

denial of this admission and each and every document that you contend or might use as evidence
to support your denial of this request for admission.
VEST FOR PRODUCTION h 0:

Please produce any and all documents or other writings which you contend supports your
denial of the foregoing interrogatory.
REQUEST FOR ADMISSION NUMBER &:

Admit and stipulate that you have been property identified by your correci legai or juridical
name and that you have been properly served with process,
INTERROGATORY NUMBER 28:

If your answer to the foregoing request for admission is anything but an unequivocal
admission, please state each and every fact that supports your denial of this request for admission
including the identity of each and every person who you may call as a witness to support your
denial of this admission and each and every document that you contend or might use as evidence

to support your denial of this request for admission.

 

UEST FOR PRODUCTIO ER 11:
Please produce any and all documents or other ‘writings which you contend supports your
denial of the foregoing interrogatory.
By attorneys:

th

al J. Papillion (#23243)
Jennifer Wise Moroux (#31368)
Renee Chabert Crasto (#31657)
WALTERS, PAPILLION,
THOMAS, CULLENS, LLC
12345 Perkins Road, Building One
Baton Rouge, LA 70810
Phone: (225) 236-3636
Fax: (225) 236-3650

Papillion@lawbr.net
jmoroux@lawbr.net
crasto@llawbn net

Doug Welborm
Certified True and Easi Baton Rouge Parish Generated Date:
Correct Copy Clerk of Court 5/22/2019 10:56 AM

  
Case 3:19-cv-00323-BAJ-EWD Document1-2 05/22/19 Page 12 of 12

A ry INTEREOG. S_FOR PRODUCTION OF

DOCUMENTS AND REQUESTS FOR ADMISSIONS WAS SERVED, ALONG WITH
THE PETITION FOR DAMAGES, ON THE FOLLOWING: ‘

Travelers Casualty Insurance Company
Through the Louisiana Secretary of State
8585 Archives Avenue

Baton Rouge, Louisiana 70809-2414

Shermco Industries, Inc.

Through Its agent for cervice of process:
Corporation Service Company

501 Louisiana Avenue

Baton Rouge, LA 70802

Johnny Weaver

Through the Louisiana Long Arm Statute
20243 CR 684A

Sweeny, TX 77480

  

 

Doug Welborn
Certified True and East Baton Rouge Parish Generated Date:
Correct Copy Clerk of Court 5/22/2019 10:56 AM

ae and subsequent re-flling of this certified copy may violate La. RS. 14:32, 133, and/or RPC Rule 3,34a)(3).
